Judgment of the Supreme Court, New York County (Martin H. Rettinger, J.), rendered on April 2, 1984, which convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the first degree and sentenced him, as a second felony offender, to an indeterminate term of imprisonment of 10 years to life, is unanimously modified on the law and the facts to the extent of reducing the conviction to criminal sale of a controlled substance in the second degree, and otherwise affirmed.
An examination of the record of this case clearly demonstrates, and the People concede, that it was the intention of the parties to the agreement herein that defendant plead guilty to criminal sale of a controlled substance in the second degree, a class A-II felony. Consequently, in the interests of justice, defendant is entitled to have his conviction reduced *370accordingly. We have received appellant’s pro se brief and adhere to the determination herein. Concur—Murphy, P. J., Ross, Asch, Milonas and Rosenberger, JJ.